MaoLeae, J.
(concurring). I concur in the reversal of the order of the General Term and in the affirmance of the judgment entered at the Trial Term, on the grounds that the vacation (originally and as restored) of the attachment was the happening of the condition of the undertaking and gave the defendant in Winthrop Press v. Alces, a right of action against the maker of the undertaking, the defendant herein-, and that the testimony of one of the attorneys of Alces, that she had transferred her right of action to-him and his partner in payment for services, coupled with the production of the undertaking upon the trial, was evidence sufficient to submit to the jury the question of the assignment of the undertaking and the action thereupon, which assignment might be parol. Prescott v. Hull, 17 Johns, 284, 292; Hooker v. Eagle Bank, 30 N. Y. 83; York v. Conde, 61 Hun, 26, 29.
Order of General Term reversed, with costs, and judgment of Trial Term affirmed, with costs